Citation Nr: 0824364	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include as secondary to in-service asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1972 to 
July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

This case was brought before the Board in January 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

A chronic respiratory disorder was not manifested in active 
service; any current chronic respiratory disorder is not 
otherwise etiologically related to active military service, 
to include in-service asbestos exposure.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO's June 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A February 2007 VCAA letter provided such notice.  
Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the February 2007 notice fully complied with the 
requirements of Dingess, supra, and after the notice was 
provided the case was readjudicated and a March 2008 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Anchorage 
VA Medical Center (VAMC).  The appellant has not identified 
any additional evidence that should be obtained prior to a 
decision.  Therefore, VA's duty to further assist the veteran 
in locating additional records has been satisfied.  The 
veteran was afforded a VA examination for his claimed 
respiratory disorder in November 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that he suffers from a chronic 
respiratory disorder due to in-service asbestos exposure.  
While there is no specific statutory guidance with regard to 
asbestos-related claims, the Board observes that guidelines 
for considering compensation claims based on exposure to 
asbestos have been incorporated in the VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (Manual).  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disorders under the 
administrative protocols pursuant to these guidelines.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993). 

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  Id at Subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id at Subsection (h).

After a careful review of the record, including the veteran's 
service treatment records, the Board finds no competent 
evidence of a chronic respiratory disorder during active 
service.  The Board observes that a July 1973 Report of 
Medical Examination, completed upon the veteran's separation 
from service, notes a normal clinical evaluation of the lungs 
and chest.  Indeed, a chronic disability of the lungs 
(nodules and granulomas) was not documented until March 2002, 
which is nearly three decades post-service.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  
The fact that these anomalies were not seen in service, or 
for many years thereafter, weighs heavily against the 
veteran's claim.  

Nevertheless, the veteran's DD-214 lists his job code as BM, 
which stands for Boatswain's Mate, which VA has determined 
had a minimal risk of asbestos exposure.  Therefore, although 
a chronic respiratory was not shown in service or for many 
years thereafter, the Board must consider whether any current 
chronic respiratory disorder is related to such exposure. 

A review of the veteran's post-service medical records 
reveals a March 2002 Radiologic Examination Report (Report), 
which indicates that he has a left upper lobe pulmonary 
nodule and questionable left lower lobe pulmonary nodule.  
The March 2002 Report indicates both the left upper and left 
lower lobe pulmonary nodules were unchanged in appearance and 
size when compared to March and July 2000 examinations.  At a 
November 2007 VA examination, which again noted no change in 
the left upper and left lower pulmonary nodules, the veteran 
was diagnosed with chronic lung interstitial disease with 
multiple granulomas.

As noted above, the veteran was provided a VA examination in 
November 2007.  At such time, he reported a history of six 
months of shortness of breath and cigarette use of one pack 
per day for 34 years.  Following a review of the claims 
folder, an interview with the veteran, and a physical 
examination, including chest X-rays, the examiner opined that 
the veteran's disorder is "less likely than not (less than 
50/50 probability) caused by or a result of respiratory 
exposures [to asbestos] that occurred during the veteran's 
time with the uniformed services."  The November 2007 VA 
examination report also indicates that the findings do not 
support a diagnosis of asbestosis, as the veteran's lungs are 
free of consolidation, pulmonary tissue infiltration or 
fibrotic changes.  The VA examiner noted that patients who 
suffer from asbestosis include findings of increased 
interstitial scarring markings, pleural effusions and pleural 
thickening or calcification, while the findings in the 
instant case are limited to scattered granulomas.  


In light of the above competent medical evidence, the Board 
finds that service connection is not warranted for a chronic 
respiratory disorder, including chronic lung interstitial 
disease, as secondary to in-service exposure to asbestos.  In 
this regard, the veteran has produced no competent medical 
evidence or opinion relating his current respiratory problems 
to asbestos exposure.  The Board acknowledges the veteran's 
contention that his chronic respiratory problems are related 
to his in-service exposure; however, this determination is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, indicates that the veteran does not suffer a chronic 
respiratory disorder that is related to in-service exposure 
to asbestos.

Finally, the Board has considered whether there is any other 
evidence which may support a finding of entitlement to 
service connection for a chronic respiratory disorder. 
However, a preponderance of the evidence is against awarding 
service connection, to include as secondary to asbestos 
exposure.  Consequently, the benefit-of- the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a chronic respiratory disorder, to 
include as secondary to asbestos exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


